*457MEMORANDUM **
John Hinz appeals pro se the district court’s Order denying reconsideration of its Order granting summary judgment in his action against the United States Postal Service (USPS), challenging USPS’s closure of Hinz’s post box in Long Beach, California, after Hinz refused to provide USPS with a current home address. We affirm the District Court’s Judgment and its Order denying Reconsideration for the reasons stated in the District Court’s Orders filed November 5, 2005 and December 13, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.